Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species VIII in the reply filed on September 20, 2021 is acknowledged.
Claims 33, 45-46, 50-52, 54-56, and 61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 33, 45-46, 50-52, 55-56, and 61 are directed to non-elected Species I-VII and IX-XIII.
The traversal is on the ground(s) that the Office action has failed to cite prior art and hence there is no evidence that the alleged species fail to include a common special technical feature.  This is not found persuasive because Examiner is not applying PCT rule 13.1 related to inventions but applying PCT Rule 13.2 which simply requires that the species lack the same or corresponding special technical features.   Additionally, the search required for the features of the elected species is not co-extensive with the search required for the features of the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32, 34-44, 47-49, 53, 57-60, and 62-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 32 recites the limitation, “wherein ends of said spokes engage said frame and are free to move relative to said frame”.  However, page 25, lines 15-17 of the specification simply states that “the ends 12e of the spokes 12 are free to expand relatively to the frame 57.  The term “move” is broader and reads on more than simply “expand”.  Thus, there is no support in the specification for “wherein ends of said spokes engage said frame and are free to move relative to said frame”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32, 34-44, 47-49, 53, 57-60, and 62-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of 1, 4-6, 10, 13-14, 16-18, 24-26, and 29-31 
Specifically,  claims 1 and 26-27 of U.S. Patent No. 11,217,434 discloses the claim 1 limitation of a vacuum plasma treatment apparatus constructed for vacuum plasma treatment operating under predetermined conditions, including predetermined pressure conditions, comprising a vacuum recipient (3) wherein said recipient (3) is subdivided in a pumping compartment (5) comprising a pumping port (13) and in a treatment compartment (7), said compartments (5,7) being separate by a shroud or rim (9), said shroud or rim (9) holding a frame (57) defining a workpiece access opening (55) to said treatment compartment (7), said frame (57) being held by said shroud or rim (9) by means of a multitude of spokes (12) mutually defining through-gaps (11) between said pumping (5) and said treatment (7) compartments, said through-gaps being tailored so that, in operation, plasma does not burn therein at said predetermined treatment conditions, said frame (57)being held by said rim or shroud by said spokes manner wherein ends of said spokes engage said frame and are free to move relative to 
said frame so that, in operation, said frame may freely expand and retract relative to said spokes under thermal loading.

Claims 32, 34-44, 47-49, 53, 57-60, and 62-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10, 14-15, 18, 22-23, 25-28, and 32-33 of copending Application No. 16/473775 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application render the claims of the instant application obvious.

said frame so that, in operation, said frame may freely expand and retract relative to said spokes under thermal loading.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Otsuki et al. and Kumar et al. teach a shroud separating the treatment and pumping compartments.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

						
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        



/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716